DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-23, 26, 28 and 50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. U.S. Patent App. Pub. No. 2020/0021470.
Regarding claim 1, Sun discloses a method of operation of a User Equipment (UE) in a wireless communication network, comprising: determining that a reference signal associated with a Channel State Information Reference Signal (CSI-RS) is present on two OFDM symbols, onto which the CSI-RS is mapped, the reference signal being a reference signal that is present on OFDM symbols only when CSI-RS is present on the OFDM symbols, as Sun discloses that first and second reference signals are sent to a terminal from a network device, where the first reference signal is mapped to a plurality of symbols and is used for channel state information, and when the first reference signal for CSI estimation is transmitted, a phase tracking reference signal (PT-RS) is inserted (see ¶ [0364]), the second reference signal is mapped to at least two of the symbols (see ¶¶ [0367]-[0370]), and associated signaling is provided (¶ [0371]); producing at least one phase error estimate for the CSI-RS mapped onto at least one of the two OFDM 
Regarding claim 2, Sun discloses that the CSI-RS is transmitted on a CSI-RS antenna port that is one of a plurality of CSI-RS antenna ports defined for the wireless communication network, and the reference signal is associated with the CSI-RS antenna port (see ¶ [0380]).
Regarding claim 3, Sun discloses that the reference signal is transmitted on an antenna port that coincides with the CSI-RS antenna port (see ¶ [0380]).
Regarding claim 4, Sun discloses that the reference signal is transmitted on an antenna port that is defined as being quasi co-located (QCL) with the CSI-RS antenna port (see ¶ [0380]).
Regarding claim 5, Sun discloses that the reference signal is transmitted on an antenna port that is defined as being quasi co-located (QCL) with a subset of the plurality of CSI-RS antenna ports, as Sun indicates that a correspondence between ports sending the first reference signal and the second reference signal may be indicated using quasi-collocation information, the subset of the plurality of CSI-RS antenna ports comprising the CSI-RS antenna port (¶ [0380]).
Regarding claim 8, Sun further discloses that the reference signal is transmitted in one of every few PRBs (see Fig. 19), where, in one PRB, the reference signal is mapped to a set of time-frequency resources that are the same as those of time-frequency resources to which the CSI-RS is mapped in another physical resource block (see ¶¶ [0443]-[0444], also see Fig. 23A).

Regarding claim 10, Sun further discloses that the at least one phase error estimate is at least one common phase error (CPE) estimate that is common for all subcarriers (see ¶ [0412]).
Regarding claim 11, Sun further discloses that at least one phase error estimate is a phase error estimate for a CSI-RS mapped to one of the two OFDM symbols relative to a phase for the CSI-RS mapped to the other one of the two OFDM symbols (see Fig. 14, ¶ [0407]).
Regarding claim 12, Sun further discloses that compensating for phase errors on the at least one of the two OFDM symbols onto which the CSI-RS is mapped comprises compensating for phase error on one of the two OFDM symbols onto which the CSI-RS is mapped based on the phase error estimate (see abstract, ¶ [0380]).
Regarding claim 13, Sun further discloses that the reference signal is mapped to time-frequency resources at edges of a bandwidth configured for CSI-RS (see Fig. 12, ¶ [0388]).
Regarding claim 14, Sun further discloses that the reference signal is interleaved, in frequency, with the CSI-RS (see Figs. 12, 13B; ¶¶ [0390], [0401]).
Regarding claim 15, Sun further discloses that the reference signal is transmitted on a subset of a plurality of CSI-RS antenna ports defined for the wireless communication network with a same sequence as that used for the CSI-RS but mapped to time-frequency resources in such a way that multiple antenna ports are not code-multiplexed in time, as Sun shows in Fig. 16 that an antenna port used for PT-RS that is not CDM in time and CSI-RS resources are CDM in frequency but not in time (see ¶¶ [0408]-[0413]).

Regarding claim 17, Sun further discloses that determining that the reference signal associated with the CSI-RS is present on the two OFDM symbols onto which the CSI-RS is mapped comprises receiving signaling from a base station that indicates that the reference signal is present on the two OFDM symbols onto which the CSI-RS is mapped (see ¶¶ [0371], [0411]) and one or more configuration parameters for the reference signal is also sent (¶¶ [0381]-[0382]).
Regarding claim 18, Sun further discloses that determining that the reference signal associated with the CSI-RS is present on the two OFDM symbols onto which the CSI-RS is mapped based on a configuration of the CSI-RS (see ¶ [0371]).
Regarding claim 19, Sun further discloses that determining that the reference signal associated with the CSI-RS is present on the two OFDM symbols onto which the CSI-RS is mapped and one or more configuration parameters for the reference signal based on a configuration of the CSI-RS (see ¶¶ [0371], [0381]-[0382]).
Regarding claim 20, Sun further discloses that the one or more configuration parameters comprise time-frequency resources to which the reference signal is mapped within the two OFDM symbols (see ¶ [0371]).
Regarding claim 21, Sun further discloses that the one or more configuration parameters comprise one or more parameters that define a sequence used for the reference signal as the PT-RS is mapped depending on a signaled sequence length for the subband (see ¶¶ [0393]-[0396]).

Regarding claim 23, Sun further discloses that the two OFDM symbols comprise a first OFDM symbol and a second OFDM symbol, and producing the at least one phase error estimate comprises producing a phase error estimate for the CSI-RS in the second OFDM symbol, where the phase estimate is an estimate of a phase error for the CSI-RS in the second OFDM symbol relative to a phase for the CSI-RS in the first OFDM symbol (see ¶¶ [0380], [0398], [0407]; Fig. 14), and compensating for phase error on the two OFDM symbols comprises rotating a phase of the CSI-RS in at least one of the first and second OFDM symbols based on the phase error estimate to compensate for the phase error, as the rotation to the constellation points (i.e. see Fig. 2, ¶ [0004]) caused by the phase error is calculated to improve CSI estimation (¶ [0398]).
Regarding claim 26, Sun discloses a User Equipment (UE) for a wireless communication network, the UE comprising: one or more transceivers (i.e. see Terminal 200 – Fig. 6: Tx 206 and Rx 205; Terminal 400 – Fig. 25: communications unit 403); one or more processors (i.e. Terminal processor 201; Processing unit 401); and memory storing instructions executable by the one or more processors (i.e. Memory 202) whereby the UE is operable to:
determine that a reference signal associated with a Channel State Information Reference Signal (CSI-RS) is present on two OFDM symbols, onto which the CSI-RS is mapped, the reference signal being a reference signal that is present on OFDM symbols only when CSI-RS is present on the OFDM symbols, as Sun discloses that first and second reference signals are sent to a terminal from a network device, where the first reference signal is mapped to a plurality of symbols and is used for channel state information, and when the first reference signal for CSI estimation is transmitted, a phase tracking reference signal (PT-RS) is inserted (see ¶ [0364]), the 
Regarding claim 28, Sun discloses a method of operation of a base station in a wireless communication network, comprising: transmitting a reference signal associated with a Channel State Information Reference Signal (CSI-RS) in two OFDM symbols in which the CSI-RS is mapped, the reference signal being a reference signal that is present on OFDM symbols only when CSI-RS is present on the OFDM symbols, as Sun discloses that first and second reference signals are sent to a terminal from a network device, where the first reference signal is mapped to a plurality of symbols and is used for channel state information, and when the first reference signal for CSI estimation is transmitted, a phase tracking reference signal (PT-RS) is inserted (see ¶ [0364]), and the second reference signal is mapped to at least two of the symbols (see ¶¶ [0367]-[0370]); and receiving, from a UE, a report comprising a channel state information measurement that is based on the CSI-RS after phase compensation based on the reference signal, as Sun discloses that the phase error estimate is used to improve the CSI estimation (see ¶ [0380]), the CSI being used for channel quality feedback (see ¶ [0012]).

transmit a reference signal associated with a Channel State Information Reference Signal (CSI-RS) in two OFDM symbols in which the CSI-RS is mapped, the reference signal being a reference signal that is present on OFDM symbols only when CSI-RS is present on the OFDM symbols, as Sun discloses that first and second reference signals are sent to a terminal from a network device, where the first reference signal is mapped to a plurality of symbols and is used for channel state information, and when the first reference signal for CSI estimation is transmitted, a phase tracking reference signal (PT-RS) is inserted (see ¶ [0364]), and the second reference signal is mapped to at least two of the symbols (see ¶¶ [0367]-[0370]); and receive, from a UE, a report comprising a CSI measurement that is based on the CSI-RS after phase compensation based on the reference signal, as Sun discloses that the phase error estimate is used to improve the CSI estimation (see ¶ [0380]), the CSI being used for channel quality feedback (see ¶ [0012]).
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoo et al. U.S. Patent App. Pub. No. 2018/0132122 disclose a method for compensating phase noise in a communication (i.e. 4G/5G) system.
Yoo et al. U.S. Patent App. Pub. No. 2018/0227929 disclose improving channel estimation accuracy by estimating phase noise of PTRS ports.
Yum et al. U.S. Patent App. Pub. No. 2021/0105114 disclose a method for receiving reference signals including a CSI-RS with PTRS pattern.
Zhang et al. U.S. Patent App. Pub. No. 2021/0076389 disclose transmission of phase tracking reference signals (PT-RS) used when performing channel estimation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        9/8/2021